SIMON, Judge,
dissenting.
I respectfully dissent. The majority refers to the decree of dissolution as establishing the law of the case as to the custodial accounts. However, the decree provides in pertinent part:
A. [Mother] remains as custodian for Tol-ga on A.G. Edwards’ Account — $38,467.00
B. [Mother] remains as custodian for Funda on A.G. Edwards’ Account — $25,-640.00
C. [Father] remains as custodian for Funda on A.G. Edwards’ Account— $3,523.00
D.[Father] remains as custodian for Tol-ga on A.G. Edwards’ Account — $5.84
Generally stated, the doctrine of the law of the case is that the former adjudication is the law of the case as to all questions directly raised and passed upon and is also the law of the case as to matters which arose prior to the first appeal and might have been raised thereon but were not. Steen v. Colombo, 799 S.W.2d 169, 174 [5,6] (Mo.App.1990). However, the doctrine of the law of the case does not apply when the former ruling was palpably wrong, when there is a substantial difference in the evidence and the facts upon the two trials, or when injustice to the rights of the parties would be done by adhering to the first opinion. Id.
It is important to note that although the record on appeal contains the decree of dissolution, it does not contain the record of the dissolution proceeding. An appeal was filed from that action but was not directed to the custodial accounts. Furthermore, nothing in the decree establishes that the custodial accounts were set up in accordance with the Missouri Transfers to Minors Law. The fact that the decree of dissolution leaves mother and father as custodians on the accounts does not mandate that the accounts were set up in accordance with the Missouri Transfers to Minors Law. Thus, the dissolution proceeding does not establish the law of the case regarding the creation of the custodial accounts. See Steen, swpra. Here, mother deposited her own money in her name as a custodian for her daughter and son, and this deposit, standing alone, does not establish an irrevocable trust during her lifetime. See First National Bank of Mexico v. Munns, 602 S.W.2d 910, 913 [1] (Mo.App.1980). In fact, it could be a tentative or Totten trust, revocable at will, until she dies or completes the gift in her lifetime by some unequivocal act or declaration, such as delivery of the property or notice to the beneficiary. Id.
In contrast, the Missouri Transfers to Minors Law is essentially a procedural mechanism for making inter vivos gifts of property or money to minors, and is designed to simplify the complex legal and practical difficulties which otherwise accompany such a gift *857(i.e., trust agreements, restrictions on investments, formal accountings, etc.). A valid inter vivos gift requires proof of donative intent, delivery of the subject matter, and acceptance by the donee. Chism v. Steffens, 797 S.W.2d 553, 557 [1] (Mo.App.1990). The substance of the Missouri Transfers to Minors Law is analogous to a trust, with the custodian in the role of trustee. See § 404.049(1), supra; see § 404.049(5); see § 404.049(6). The minor obtains indefeasibly vested ownership of the property — subject to the custodianship provided in § 404.005 to § 404.094 — which is transferred in accordance with the Missouri Transfers to Minors Law. § 404.014. Legal title of the property is vested in the custodial trustee, and beneficial ownership of the property is vested in the minor. § 404.049(2). Furthermore, once made, the transfer is irrevocable. § 404.014.
As noted in § 404.047(2), supra, the Missouri Transfers to Minors Law expressly addresses the element of delivery by providing that such element shall be satisfied by following the procedures set forth in the statute. However, the Missouri Transfers to Minors Law is silent regarding the element of dona-tive intent.
The parties have not directed us to, nor has our research uncovered any Missouri cases addressing the issue of whether documentary compliance with the Missouri Transfers to Minors Law prerequisites creates a conclusive presumption of donative intent. However, we have found several cases from other jurisdictions which are informative.
In each case, Heath by Heath v. Heath, 143 IlI.App.3d 390, 97 Ill.Dec. 615, 493 N.E.2d 97 (1986); Gordon v. Gordon (1979), 70 A.D.2d 86, 419 N.Y.S.2d 684; and Golden v. Golden, 434 So.2d 978 (Fla.Dist.Ct.App. 1983), the court held that although establishing a bank account in a minor’s name in compliance with the statutory provisions of the Uniform Gifts to Minors Act is highly probative on the issue of donative intent, it did not create an irrebuttable presumption of intent. In reviewing these cases, it is clear that the pertinent statutes regarding custodial accounts for minors are substantially similar to our own Missouri Transfers to Minors Law. Essentially, these courts concluded that documentary compliance with the statutory prerequisites of the Act (i.e., appropriately inscribed bank accounts) constitutes prima facie evidence that a gift was made and intended. Gordon v. Gordon, 70 A.D.2d at 91, 419 N.Y.S.2d at 688. But, in certain factual situations, extrinsic evidence may be introduced to rebut the prima facie showing provided by the prescribed documentation of the Act. Heath by Heath v. Heath, 97 Ill. Dec. at 618, 493 N.E.2d at 100 [2]; Golden v. Golden, 434 So.2d at 978. The burden is on the one questioning the creation of a gift to overcome the presumption of donative intent by clear and convincing evidence. In Re Patterson’s Estate, 348 S.W.2d 6, 10 [3,4] (Mo. banc 1961); Heath by Heath v. Heath, 97 Ill.Dec. at 619, 493 N.E.2d at 101 [3].
The intention to create a gift may be established by the circumstances surrounding the transfer including the testimony of the parties as to their intent at the time of transfer. Warford v. Smoot, 361 Mo. 879, 237 S.W.2d 184, 187 [5] (Mo. banc 1951). Furthermore, the conduct of the parties subsequent to the transfer may also be considered to show the intent of the transferor at the time of the transfer. Id.
In this action for breach of fiduciary duty, accounting, and recovery of custodial property, appellants’ expert, Frank Weber (Weber), examined the custodial account statements and cancelled account checks. He testified that the two accounts were Uniform Gift to Minors Act accounts and that mother made withdrawals from each account. However, the record indicates Weber was not employed by A.G. Edwards and had no involvement in establishing the accounts. Further, during cross-examination of mother, she admitted she opened custodial accounts at A.G. Edwards for son and daughter, signed a Taxpayer’s Backup Withholding Certificate for each custodial account, and received monthly statements for each account which designated the accounts as Missouri Uniform Gifts to Minors Act accounts. Arguably, these documents show compliance with the Missouri Transfers to Minors Law and constitute prima facie evidence that gifts were made and intended.
*858However, the record reflects that mother’s evidence rebutting the prima facie showing was uncontroverted. She testified that she never saw the application forms creating the custodial accounts until after this cause of action was instituted, and that neither of these application forms bears her signature. Further, she testified that she signed the Taxpayer Backup Withholding Certificate in blank, and as a result, there was no indication that either account was established under the Missouri Uniform Gift to Minors Act. Mother testified that she never intended to make a gift of any monies into the custodial accounts. She also testified that she was told by A.G. Edwards’ personnel that the two custodial accounts could be terminated whenever she saw fit to do so and that she was not restricted in the use of the funds in the accounts. Furthermore, mother testified that at no time did she and A.G. Edwards’ personnel discuss that the placing of the funds in the custodial accounts would constitute or be deemed to cause her to give a gift to daughter or son. Finally, at no time was she told that the funds she deposited would be used in accordance with the Uniform Gift to Minors Act.
The trial court decides the weight and value to be given to the testimony of any witness. Wynn v. Wynn, 738 S.W.2d 915, 918 [1] (Mo.App.1987). The trial court believed mother’s testimony that she did not intend to make a gift to son or daughter under the Missouri Transfers to Minors Law. As a result, the trial court found that although the Missouri Transfers to Minors Law may have been involved, mother did not intend either account to be a gift. From a review of the record the trial court’s findings are supported by clear and convincing evidence. See Heath, supra; see Golden, supra.
Section 404.014 of the Missouri Transfers to Minors Law which states that a gift made in the manner so prescribed is “irrevocable and indefeasibly vests ownership of the property in the minor” does not suggest a different result. This language presupposes the affirmative resolution of the issue with which we are concerned, i.e., a gift in the first instance. The essential element of donative intent refers to the grantor’s initial intent at the time of the conveyance. Thus, once a Missouri Transfers to Minors Law custodial bank account is established in conformity with the statute, the donor cannot change his mind and revoke the transfer. However, this is entirely different from allowing the voiding of a transfer because there never was the requisite donative intent. Gordon v. Gordon, 70 A.D.2d at 91-92, 419 N.Y.S.2d at 688.
As a result, I would affirm the judgment of the trial court.